Hare, J.
In this case, it is sought to reverse a judgment of the probate court of this county, which judgment was affirmed bj1- the court of common pleas. Koch was tried on information charging him with an offense under the statutes of the state, in keeping open his saloon on Sunday. He interposed as a defense to that information that he had been tried, convicted and sentenced under an ordinance of the city, before the mayor of the city for the identical transaction which was the foundation of the information in the probate court; and the law question submitted to us is, whether a trial, conviction and sentence under an ordinance of the city, by the mayor of the city, is a good plea in bar to an information filed under the state statute, involving the same transaction.
The question is of such importance, that we have given it a thorough examination; and while I will not discuss it upon principle, the decided weight of authority sustains this judgment. Indeed, the more recent authorities are substantially in accord in sustaining the proposition and are of such weight, and so nearly uniform, that we do not feel at liberty to disregard them.
The judgment is affirmed.